IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 December 9, 2002 Session

        CHARLES GRADY WOODS v. ANGELIKA MAZUR WOODS

                    Appeal from the Chancery Court for Sullivan County
                      No. 16-776(M)    John S. McLellan, III, Judge

                                    FILED MARCH 31, 2003

                                 No. E2001-02461-COA-R3-CV


        In this post-divorce case, Charles Grady Woods, acting pro se, appeals the Trial Court’s
orders finding him in contempt of court and awarding his former wife, Angelika Mazur Woods,
certain sums which the Court found due and owing under the final decree of divorce. We affirm the
judgment of the Trial Court.

  Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; Cause
                                       Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which CHARLES D. SUSANO, JR.
and D. MICHAEL SWINEY, JJ., joined.

Charles Grady Woods, Pro Se

John S. Taylor, Johnson City, for the Appellee, Angelika Mazur Woods

                                            OPINION

        On July 23, 1999, the Trial Court entered an order granting Ms. Woods a divorce on the
stipulated ground of inappropriate marital conduct. The final decree of divorce provides as follows,
in the part relevant to this appeal:

               . . .Father’s child support obligation shall be $465.00 per month.
               Father currently receives approximately $1238.00 per month as his
               military retirement. Mother shall be, and hereby is, awarded [and]
               entitled to one-half (½) of this benefit ($619.00) and this Order shall
               operate to divest him and vest in her said one-half (½) of this
               retirement benefit, however denominated in the military documents.
               From the remaining one-half ($619.00), Father shall satisfy his
               aforesaid child support obligation of $465.00 through the legal
               expiration of said obligation, which is anticipated to be June, 2000
                   upon the graduation of the parties’ daughter from high school.
                   Through June of 2000, the balance of said one-half in monthly
                   military retirement, or One Hundred Fifty-Four Dollars ($154.00),
                   shall go to Mother as and for rehabilitative child support. From July,
                   2000 through and including June of 2003, all of Father’s one-half of
                   his retirement, or Six Hundred Nineteen Dollars ($619.00) per month,
                   shall go to Mother as and for rehabilitative spousal support.
                            To summarize, from June of 1999 through June of 2003,
                   inclusive, Mother shall receive all of Father’s retirement through the
                   military of $1238.00. One-half of this amount shall always be
                   Mother’s property settlement share of this benefit. The remaining
                   one-half, or $619.00, shall, from July of 2000 through June 2003
                   inclusive, be rehabilitative spousal support; from June 1999 through
                   June 2000, inclusive, $465.00 of the $619.00 balance shall be child
                   support and the remainder, $154.00, shall be spousal support.
                            This document, to the extent permitted by the military
                   retirement officials, shall operate to divest Father and vest in Mother
                   the enumerated shares or portions hereinabove of Father’s retirement
                   benefit.

        On June 23, 2000, Ms. Woods filed a motion for contempt and/or T.R.C.P. 60 relief, which
alleges the following in relevant part:

                   [B]ecause of the unilateral acts of Father and/or the Department of
                   Defense Regulations, the amount she is receiving is not $1,238.00,
                   but $998.00. Thus, she is being shortchanged $240.00 every month.
                   As of the date of this pleading, she has been shortchanged over
                   $2,000.00 and this amount continues to grow.
                           *             *               *
                   Father, as an employee at the Northeast Correctional Facility in
                   Mountain City, has other sources of income from which this
                   obligation of $1,238.00 can be satisfied.

After a hearing held on August 20, 2001,1 the Trial Court awarded Ms. Woods a judgment in the
amount of $5,487.05 for sums it found to be due and owing under the divorce decree. The Trial
Court found Mr. Woods in contempt for willfully refusing to pay Ms. Woods these sums. The
Court’s order stated that “[Mr. Woods] shall assure that he pays [Ms. Woods] $1,238.00 each and
every month, regardless of the source of those funds, this obligation being personal to him.”

       Mr. Woods then filed a “motion to alter or amend judgment pursuant to T.R.C.P. 59.04 and
motion for judicial modification pursuant to T.R.C.P. 60.02,” which was denied by the Court.


       1
           The delay of ove r a year in hearing the motion appears to be due to M r. W ood s’ filing for bankrup tcy.

                                                           -2-
       On September 10, 2001, Ms. Woods filed another petition for contempt, alleging that Mr.
Woods had discontinued making his alimony payments. The Court found this allegation to be true
and granted her an additional judgment in the amount of $675.63.

       On January 22, 2002, Mr. Woods filed a “motion for T.R.C.P. 60 relief” wherein he alleged
that Ms. Woods had remarried and therefore his payments of rehabilitative alimony should cease.
Ms. Woods’ response admitted that she had remarried but denied that her alimony payments should
be stopped as a result. On January 31, 2002, Ms. Woods filed a third petition for contempt. In a
memorandum opinion filed March 20, 2002, the Court found in relevant part as follows:

              Plaintiff [Mr. Woods] now asserts that due to the Defendant’s
              remarriage, that as a matter of law Plaintiff’s rehabilitative alimony
              obligation should terminate. In fact, it appears Plaintiff unilaterally
              terminated paying rehabilitative alimony to Defendant making his last
              payment in August 2001, a time when Plaintiff learned that
              Defendant may be cohabitating with person to whom she apparently
              married in January 2002.
                              *                *                 *
              Defendant testified that as a result of Plaintiff unilaterally terminating
              his rehabilitative alimony obligation that Defendant was not able to
              make her payments and got in arrears, resulting in Defendant deeding
              her residential property in lieu of foreclosure to the finance company
              and that she continues to be in need of support.
                      The Court finds that Plaintiff has the burden of showing a
              substantial material change of circumstances which were
              unforeseeable at the time of [the] parties’ Marital Dissolution
              Agreement which was subsequently approved by the Court. . .The
              Court finds that Plaintiff has failed to carry his burden of proof of
              showing a substantial and material change of circumstances and that
              by law, remarriage itself, standing alone, does not warrant termination
              of rehabilitative alimony as a “change of circumstance.” The critical
              factor is the economic impact on the recipient former spouse of any
              financial contribution by the cohabitee/husband. The cohabitation or
              marriage itself is not the critical factor sufficient to trigger a review
              of an award of rehabilitative support. Isbell v. Isbell, 816 S.W.2d at
              735. Therefore, the Court finds that Plaintiff has failed to establish
              a material change of circumstances since the entry of the Final
              Divorce Decree which would warrant termination of the rehabilitative
              support he agreed to pay.
                              *                *                 *
              Defendant’s Motion for Contempt upon Plaintiff’s admission of not
              paying rehabilitative alimony is granted. The Court finds the Plaintiff
              in additional arrears in the sum of $3,337.52. Defendant is awarded


                                                 -3-
               judgment for the additional arrearage of $3,337.52. This sum when
               combined with the sums previously awarded for arrearage would total
               $9,510.20 as of the end of February 2002.

        In this appeal, Mr. Woods argues that the Trial Court misinterpreted its final decree of
divorce and that he should be relieved of his obligations under that decree. Mr. Woods focuses
exclusively upon the following sentence of the decree: “[t]his document, to the extent permitted by
the military retirement officials, shall operate to divest Father and vest in Mother the enumerated
shares or portions hereinabove of Father’s retirement benefit.” In support of this argument, Mr.
Woods makes reference to certain military retirement regulations or guidelines, which are not
contained in the record before us, which he alleges operate to limit the amount of his property
settlement and alimony payments under the decree.

        Although it is not entirely clear because the alleged regulations or guidelines were not
introduced into evidence, it appears that Mr. Woods is arguing that their effect is to limit the amount
to a certain percentage of a military retiree’s retirement benefit which the federal goverment will
disperse to a person other than the retiree himself. Even assuming arguendo that this is the case, Mr.
Woods’ argument is without merit because he confuses his obligation under the decree, i.e., to pay
Ms. Woods $619.00 per month as part of the property settlement, and $619.00 per month as
rehabilitative alimony from July 2000 until July 2003, with a particular means to discharge that
obligation, i.e., through his retirement benefit check.

        In other words, even if a federal regulation operates to limit to a certain percentage the
amount of Mr. Woods’ retirement benefit payable directly from the federal government to Ms.
Woods, that regulation in no way limits Mr. Woods’ obligation to his ex-wife to satisfy his
responsibilities under the divorce decree, which is an agreement reached by virtue of settlement
negotiations and mediation occurring at a time when Mr. Woods was represented by counsel. As
the Trial Court noted, there is nothing to stop Mr. Woods from sending on to Ms. Woods the
remainder of his retirement benefit in order to satisfy his obligations. The Trial Court made this
ruling clear when it stated the following in its order of August 24, 2001: “Husband shall assure that
he pays Wife $1,238.00 each and every month, regardless of the source of those funds, this
obligation being personal to him.” We find no error in the Court’s judgment on this issue.

        Mr. Woods next argues that the Court erred in finding that Ms. Woods’ remarriage did not
terminate his obligation to pay rehabilitative alimony. He also asserts that the remarriage results in
the termination of his property settlement payments of one-half of his retirement benefit, in the
amount of $619.00 per month. In support of this argument, he relies solely on a misstatement made
by Ms. Woods’ counsel during his opening argument at one of the hearings, wherein the attorney
stated, “and then after June of 2003, until she dies or remarries, the sum of $619.00 as a property
settlement.”

        The Court’s final decree of divorce, however, is entirely clear: “one-half of this amount [the
military retirement of $1,238 monthly] shall always be [Ms. Woods’] property settlement share of


                                                 -4-
this benefit.” It is an elementary principle that “the court speaks through its order, not through the
transcript.” See, e.g., In re Adoption of E.N.R., 42 S.W.3d 26 (Tenn. 2001). Based on our review of
the record, we find no error in the Trial Court’s ruling that Mr. Woods’ obligation to pay
rehabilitative alimony for the remaining six months (January through June of 2003) under the
divorce decree was not discharged due to her remarriage.

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against the Appellant, Charles Grady
Woods.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                 -5-